DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 01/27/2021.
Claims 1 and 3 have been amended. Claim 2 has been newly canceled and no claims have been newly added.
Claims 1 and 3-10 are currently pending.
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/23/2020.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/23/2020.

Claims 1 and 3 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (Stem Cells International, 2017) in view of Laughlin et al (WO 2018/200606).
Amended claim 1 is drawn to an umbilical cord artery perivascular stem cell injection solution for treating ischemic diseases, comprising: individual umbilical cord artery perivascular stem cells in a suspended state and a solvent, wherein the solvent is umbilical cord blood-derived platelet rich plasma.
Dependent claim 3 further includes wherein the concentration of the cells is 5x106/mL.
The terms “injection” and “for treating ischemic diseases” are intended use limitations and are only given patentable weight in so far as they require the claimed composition to be a form suitable for such intended use.
Regarding claim 1, Xu teach a composition comprising umbilical cord artery perivascular stem cells (UCA-PSCs) (MSC population)(page 2, first paragraph and section 2.3, page 13 column 1). The cells were made into single cell suspensions with PBS (solvent) (page 2, section 2.5). UCA-PSCs are indicated as a promising cell population for clinical use in ischemic diseases (abstract, page 8 Discussion).
Xu do not specifically teach the inclusion of umbilical cord blood-derived platelet rich plasma or the concentration of the individual umbilical cord artery perivascular stem cells as claimed.
5, 106, or more cells (page 15 para 80).
One of ordinary skill in the art would have been motivated to include the umbilical cord artery perivascular stem cells (UCA-PSCs) (MSC population) from Xu in the composition of Laughlin because Laughlin indicate that their composition is indicated for use in the healing of ischemic wounds and is suitable for combination with mesenchymal stem cell populations derived from umbilical cord and Xu suggest that their cell suspension can be used to treat ischemic diseases. The combination of two compositions know for the same purpose is also deemed to be prima facie obvious as well (MPEP 2144.06).
 As for the concentration of the individual umbilical cord artery perivascular stem cells, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).

Therefore the combined teachings of Xu et al and Laughlin et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the rejection above.
Applicant argues that the examiner has failed to provide an objective reason to combine Xu and Laughlin to render the present invention prima facie obvious. Applicant asserts that based on the based the teaching of Xu and Laughlin that a person having skill in the art would have replaced the mesenchymal stem cells (MSCs) in Laughlin’s composition with the UCA-PSCs in Xu to achieve a composition comprising (i) umbilical cord blood derived platelet rich plasma (PRP), and (2) umbilical cord blood derived monocytes stimulated and/or short term culture in combination with (3) the UCA-PSCs which is distinguished from Applicant’s present invention as claimed.
This is not found persuasive. First, the claimed composition includes the transitional phrase “comprising” which is open-ended and allows for other elements to be present in the claimed composition. Second, Xu teach that UCA-PSCs had better 
Applicant argues that the Examiner is just piecing together elements from Xu and Laughlin to arrive at the claimed invention and that this is impermissible use of hindsight. Applicant asserts that the examiner is ignoring the conclusion of Xu.
This is not found persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The obviousness rejection is based solely on the teachings of Xu and Laughlin.
Applicant argues that the ranges of the number of monocytes in Laughlin are so wide and generic that a person having skill in the art would not be able to achieve claim 3’s limitation regarding cell concentration without undue experimentation. 
This is not found persuasive. Laughlin teach that a suitable cell concentration for administration can include about 105, 106, or more cells (page 15 para 80). A disclosed range that encompasses a claimed value is deemed to render the claimed value obvious baring evidence to the contrary.
6 /mL, the ability to promote angiogenesis no longer increases and that this shows that this claimed cell concentration is critical to the claimed invention.
This is not found persuasive. First, the claimed invention is not drawn to a method of treating ischemic diseases, but to an injectable cell composition for use in the treatment of ischemic diseases. As explained above, intended use limitations are only given limited weight in that they require that the claimed composition is in a form suitable for such use, but the claimed invention is not limited to that use. Therefore Applicant’s evidence is not persuasive because it is not commensurate in scope with the claims which allow for the claimed composition to be used to treat any disease. Second, the fact that a very specific method of using the claimed composition at a specific concentration provides no improvement once the claimed concentration is exceeded does not suggest that the claimed concentration is critical as any concentration higher than that will provide the same results which suggests a lack of criticality for the claimed concentration. The cell concentration is deemed to be a result effective variable depending on how the composition is used. The value claimed by Applicant does not appear to be unexpected as it falls within the values suggested by the prior art as appropriate.
declaration of Lijun Ding under 37 CFR 1.132 filed 01/27/2021 is insufficient to overcome the rejection of claims 1 and 3 based upon Xu in view of Laughlin applied under 35 USC 103 as set forth in the last Office action because:  
As described above the showing is not commensurate in scope with the claims and the facts presented are not germane to the rejection at issue. A showing that when the cell concentration is greater than 5x106 /mL, the ability to promote angiogenesis no longer increases indicates that a minimum cell concentration is required for the specific situation detailed in Applicant’s evidence, but that any cell concentration above the claimed cell concentration will perform the same at least in the detailed specific scenario outlined in Applicant’s evidence. In addition, one of ordinary skill in the art would be motivated to use the smallest effective amount of cells in order to save time and resources.
 In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA SCHUBERG/Primary Examiner, Art Unit 1632